DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anil Aiwal (US 2020/0059969 A1), hereinafter “Agiwal” in view of Naoki Kusashima (WO 2020031819 A1), hereinafter “Kusashima”.
Claims 1, 11, and 17:
Regarding claim 1, Agiwal teaches ‘an apparatus to be used in a user equipment ( UE)’ (Agiwal: Fig.7 e.g.), the apparatus comprising:
‘processing circuitry’ (Agiwal: Fig.18), wherein to configure the UE for a ‘4-step random access procedure’ (Agiwal: Fig.7) with a ‘next generation Node-B (gNB) in a 5G-New Radio (NR) communication network’ (Agiwal:, [Abstract], “The disclosure relates to a communication method and system for converging a 5th-Generation (5G) communication system”), the processing circuitry is to:
‘encode a first message for transmission to the gNB using a physical random access channel (PRACH), the first message including a random access preamble’ (Agiwal: [0204], “Referring to FIG. 7, in step 605, the UE transmits the RACH preamble ( or a random access preamble)”; Fig. 7, step 705);
‘decode a second message received from the gNB in response to the first message, the second message including a media access control (MAC) random access response (RAR) with an uplink (UL) grant and an indication of a Listen Before Talk (LBT) procedure type or a channel access and CP extension (Fig. 7, step 710);
‘perform an LBT procedure based on the LBT procedure type or the channel access and the CP extension provided in the indication’ (Agiwal: [0205] “Upon receiving the RAR corresponding to RACH preamble in step 710, the UE performs an LBT procedure according to an LBT type or category as indicated in an RAR in step 715”); and
‘encode data for transmission to the gNB based on successful completion of the LBT procedure (successful completion is implied before transmission of message), the transmission using a physical uplink shared channel (PUSCH)’ (“transmits an initial Msg3 transmission in step 720”; uplink grant in RAR is implied by “After transmitting the initial transmission of Msg3 in UL grant received in RAR, UE monitors for the PDCCH addressed to TC-RNTI” ([0179])) ; and
‘a memory coupled to the processing circuitry and configured to store the MAC RAR’ (Agiwal: Fig.18, memory 1830; “The operations of the terminal may be implemented using the memory 1830 storing corresponding program codes. Specifically, the terminal may be equipped with the memory 1830 to store program codes implementing desired operations” [0408]).
Agiwal however does not expressly teach about indication of ‘a UL resource indicated by the UL grant in the MAC RAR’.
Kusashima in the same field of endeavor teaches about transmission using uplink resource indicated by RAR, (Kusashima, P. 6, Par. 1, “the terminal device transmits the message 3 (Msg3) using the uplink resource scheduled by the uplink grant included in the message 2”; RAR is in message 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosures by Kusashima with that of Agiwal and come up with the claimed invention by combining the Kusashima disclosure with teachings of Agiwal motivated by the use of uplink resource as indicated by the uplink grant and not to use any pre-configured resource.
	Claim 11 is for a non-transitory computer readable storage medium implemented in a gNB. gNB performs functions complementary to functions in claim 1. Claim elements are discussed above in claim 1. Agiwal teaches the functions performed by gNB (see figs. 6-17; [0078], [0099])
Claim is rejected based on rejection of claim 1.
Claim 17 is for non-transitory computer readable storage medium of claim 1. Claim is a change in category with respect to claim 1. Claim elements are discussed above in claim 1.
Claim is rejected based on rejection of claim 1.

Regarding claim 2, combination of Agiwal and Kusashima teaches the apparatus of claim 1 (discussed above), ‘wherein the LBT procedure is one of a Category 1 LBT procedure, a Category 2 LBT procedure, and a Category 4 LBT procedure’ (Agiwal: [0173], “The LBT category indicated in the PDCCH for the re-transmission of Msg3 may be LBT category 1, LBT category 2, or LBT category 4”).

	Claims 3, 12, and 18:
Regarding claim 3, combination of Agiwal and Kusashima teaches the apparatus of claim 1 (discussed above), ‘wherein the MAC RAR includes a UL grant content field with the UL resource’ (discussed above in claim 1 with respect to disclosure by Kusashima).
Claim 12 is for a non-transitory computer readable storage medium implemented in a gNB. gNB performs functions complementary to functions in claim 3. Claim elements are discussed above in claim 1. Agiwal teaches the functions performed by gNB (see figs. 6-17; [0078], [0099])
Claim is rejected based on rejection of claim 3.
Claim 18 is for non-transitory computer readable storage medium of claim 3. Claim is a change in category with respect to claim 3. Claim elements are discussed above in claim 3.
Claim is rejected based on rejection of claim 3.

Regarding claim 4, combination of Agiwal and Kusashima teaches the apparatus of claim 3 (discussed above),  ‘wherein the UL grant content field comprises a PUSCH frequency resource allocation field and a PUSCH time resource allocation field’ (Kusashima: Pg.7, Par.1, “The PDSCH including the random access response is scheduled by the PDCCH whose CRC is scrambled by the RA-RNTI. The PDCCH is arranged in a Type 1-PDCCH common search space. The value of RA-RNTI is determined based on PRACH transmission resources (time resources (slots or subframes) and frequency resources (resource blocks)) corresponding to the random access response”).
Claim 13 is for a non-transitory computer readable storage medium implemented in a gNB. gNB performs functions complementary to functions in claim 4. Claim elements are discussed above in claim 4. Agiwal teaches the functions performed by gNB (see figs. 6-17; [0078], [0099])
Claim is rejected based on rejection of claim 4.
Claim 19 is for non-transitory computer readable storage medium of claim 4. Claim is a change in category with respect to claim 4. Claim elements are discussed above in claim 4.
Claim is rejected based on rejection of claim 4.

Claims 7 and 16:
Regarding claim 7, combination of Agiwal and Kusashima teaches the apparatus of claim 3 (discussed above), ‘wherein the UL grant content field comprises an LBT type field or a channel access and CP extension type field indicating the LBT procedure type’ (Agiwal: Fig.7, step 710 includes LBT type; “LBT type (or a channel access type) or an LBT category for a Msg3 retransmission (i.e., a subsequent HARQ packet transmission of the HARQ process corresponding to the UL grant received in the RAR)” [0168]).
Claim 16 is for a computer readable storage medium. This a change in category with respect to claim 7. Claim elements are discussed in claim 7.
Claim is rejected based on rejection of claim 7.

Regarding claim 8, combination of Agiwal and Kusashima teaches the apparatus of claim 7 (discussed above),  wherein the LBT type field or the channel access and CP extension type field is 2 bits (Agiwal: [0173], “the LBT category field of a 2 bit length can be added in the PDCCH, wherein three code points (e.g., 00, 01, and 10) of the added field indicate one of LBT category 1, LBT category 2, and LBT category 4, respectively”).

Regarding claim 9, combination of Agiwal and Kusashima teaches the apparatus of claim 1 (discussed above), ‘wherein the MAC RAR is a fall back RAR informing the UE to switch from a 2-step CBRA to the 4-step CBRA procedure’ (Agiwal: [0284] describes fallback RAR and switching between 2-step-and 4-step RAR).

Regarding claim 10, combination of Agiwal and Kusashima teaches the apparatus of claim 1 (discussed above),  ‘further comprising transceiver circuitry coupled to the processing circuitry; and, one or more antennas coupled to the transceiver circuitry’ (see Agiwal: [0004] and [0008]; presence of antennas coupled to the transceiver is implied for a wireless communication; Kusashima also discloses antenna, “The antenna unit 210 radiates a signal output by the wireless communication unit 220 into space as a radio wave. Further, the antenna unit 210 converts a radio wave in space into a signal, and outputs the signal to the wireless communication unit 220” (Pg.16)).







Claims 5-6, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Agiwal and Kusashima as applied to claim 4 above, and further in view of ETSI TS 138 213 V15.6.0 (2019-07), hereinafter “38213”.
Claims 5, 14, and 20:
Regarding claim 5, combination of Agiwal and Kusashima teaches the apparatus of claim 4 (discussed above). 
Combination of Agiwal and Kusashima however does not teach, ‘wherein the PUSCH frequency resource allocation field is 12 bits and indicates a PUSCH frequency resource allocation of the UL grant’.
38213 in the same field of endeavor defines PUSCH frequency resource (Table 8.2-1: Random Access Response Grant Content field size indicates PUSCH frequency resource of 14 bits).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify disclosure by 38213 and combine with disclosures by the combination of Agiwal and Kusashima and come up with the claimed invention. 
A person of ordinary skill would be motivated to modify the disclosure from 14 bits to 12 bits as per necessity, if enough for the communication procedure. 14 bits of 38213 covers the 12 bits of the claim.
Claim 14 is for a computer readable storage medium. This a change in category with respect to claim 5. Claim elements are discussed in claim 5.
Claim is rejected based on rejection of claim 5.
Claim 20 is for a computer readable storage medium. This a change in category with respect to claim 5. Claim elements are discussed in claim 5.
Claim is rejected based on rejection of claim 5.

Claims 6 and 15:
Regarding claim 6, combination of Agiwal and Kusashima teaches the apparatus of claim 4 (discussed above).
Combination of Agiwal and Kusashima fails to teach but 38213 teaches, ‘wherein the PUSCH time resource allocation field is 4 bits and indicates a PUSCH time resource allocation of the UL grant’ (Table 8.2-1: Random Access Response Grant Content field size indicates PUSCH time resource of 4 bits).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure by 38213 with disclosures by the combination of Agiwal and Kusashima and come up with the claimed invention. 
A person of ordinary skill would be motivated to combine the disclosures with the purpose of time resource allocation and use 4 bits that may be enough for time resource allocation.
Claim 15 is for a computer readable storage medium. This a change in category with respect to claim 6. Claim elements are discussed in claim 6.
Claim is rejected based on rejection of claim 6.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0404708 A1 discloses channel access mechanism for random access channel in unlicensed spectrum;
CN113545163A discloses fallback procedure for two-step random access.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462